MEMORANDUM **
Eduardo Torres Sanchez and his wife Hermila Torres Sanchez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal under 8 U.S.C. § 1229b(b). We have jurisdiction under 8 U.S.C. § 1252, and we review the IJ’s decision as the final agency determination, see Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review constitutional claims de novo, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review.
Petitioners’ contention that being put into removal proceedings rather than deportation proceedings violated equal pro-
*560tection is foreclosed by Hemandez-Mezquita v. Ashcroft. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163—65 (9th Cir.2002) (holding that petitioner must show that Congress’s “line-drawing” is wholly irrational in order to demonstrate equal protection violation). To the extent Petitioners also contend that the change in the underlying law is unconstitutional, their argument is foreclosed by JimenezAngeles v. Ashcroft, 291 F.3d 594, 599-602 (9th Cir.2002).
We conclude that Petitioners have waived any challenge to the IJ’s denial, on both statutory and discretionary grounds, of their cancellation applications because their appeal brief does not dispute the basis of the IJ’s decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.